DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Arguments
Regarding claims rejected under 35 USC 112:
	Applicant’s amendment is considered to have overcome the applied rejection. Accordingly, the rejection has been withdrawn.

Regarding claims rejected under 35 USC 103:
Applicant’s arguments, in view of the amended claim language, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Blomquist (US 2011/0047606 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-20, and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klingen (US 2016/0092880 A1) in view of Jung (US 2015/0120550 A1), Karthik (US 2002/0010857 A1) and Blomquist (US 2011/0047606 A1).

Regarding claim 1, Klingen discloses: A gateway system for authenticating a transaction event, comprising: a target server that receives a transaction event information signal for one of a plurality of transaction events from a point of inquiry (POI) device, the transaction event information signal including transaction event data associated with a user device; and 
Refer to at least [0023] and [0033]-[0036] of Klingen with respect to a merchant computer and a merchant POS application. 
Refer to at least [0023] and [0029]-[0031] of Klingen with respect to a customer computer and a wallet application.
Refer to at least [0040] and [0046]-[0047] of Klingen with respect to the merchant computer sending transaction information.
a gateway server that sends an approval request signal for the transaction event data to the user device, 
Refer to at least [0028] of Klingen with respect to a payment gateway. 
Refer to at least [0063]-[0067] of Klingen with respect to the payment gateway sending purchase information based on the transaction information to the customer computer for assent.
wherein the target server sends a transaction authorization signal to the POI device when the gateway server receives a transaction approval signal from the user device, and
Refer to at least [0069]-[0071] of Klingen with respect to the payment gateway sending a result indication to the merchant computer for closing the transaction and finishing POS operations with the customer (i.e., the customer is not requested to further provide information as per [0071]-[0072] of Klingen).
wherein the gateway server comprises a storage containing predefined identity (PDI) data of one or more user devices,
wherein the transaction approval signal comprises the PDI data of the user device, and
wherein the gateway server determines that the transaction approval signal is received from the user device when the PDI data of the user device is found in the storage.
Refer to at least [0031], [0060]-[0061], [0064], [0069] of Klingen with respect to provision of the customer’s information; with respect to verification of the customer’s information via the payment gateway.
Klingen does not fully disclose: the PDI data comprises a plurality of: an international mobile subscriber identity (IMSI) number, an integrated circuit card identifier (ICCID), a public key infrastructure (PKI) digital certificate, and a public key of the user device; the target server also sends a security client to the user device for initiating each of the plurality of transaction events associated with an account having account information, the account remains offline between the plurality of transaction events, the security client requiring a password or biometric identifier to access the security client at the user device  for activating the account by a user at the user device prior to the target server receiving the transaction event information signal thereby giving the user device control over the plurality of transaction events thereby preventing fraudulent use of the account information. However, Klingen in view of Jung discloses: the PDI data comprises a plurality of: an international mobile subscriber identity (IMSI) number, an integrated circuit card identifier (ICCID), a public key infrastructure (PKI) digital certificate, and a public key of the user device;
Refer to at least FIG. 5B and [0107] of Jung with respect to a customer identifier such as an international mobile subscriber identity (IMSI), integrated circuit card identifier (ICCID), equipment identification number (EIN), international mobile station equipment identity (IMEI), mobile subscriber integrated services digital network-number (MSISDN), mobile equipment identifier (MEID), or a combination thereof.
the target server also sends a security client to the user device for initiating each of the plurality of transaction events […], the security client requiring a password or biometric identifier to access the security client at the user device […] thereby giving the user device control over the plurality of transaction events thereby preventing fraudulent use of the account information.
Refer to at least the abstract, FIG. 4, [0086], and [0119]-[0132] of Karthik with respect to a user device interacting with a website, downloading an authentication program, and using the authentication program for providing encrypted biometric information for verification at an authentication server component.
Klingen-Jung-Karthik does not fully specify: associated with an account having account information, the account remains offline between the plurality of transaction events; for activating the account by a user at the user device prior to the target server receiving the transaction event information signal.
Refer to at least [0023]-[0025], [0027], and [0031] of Blomquist with respect to security client program at a user device which is operable to receive account registration data for new websites and thereafter store the account information offline. The offline account information is made use of when the website is accessed thereafter. 
The teachings of Klingen, Jung, and Karthik concern transaction verification; further, the teachings of Klingen and Blomquist concern user identification information and website authentication. As such, these teachings are considered to be combinable.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Klingen to include a specific combination of IMSI, ICCID, EIN, IMEI, and so forth as customer information because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. It further would have been obvious to modify the teachings of Klingen to include use of a downloadable authentication program with biometrics and encrypted 

Regarding claim 2, Klingen-Jung-Karthik-Blomquist discloses: The gateway system of claim 1, wherein the user device comprises a security client that is activated when the user device receives the approval request signal from the gateway server.
Refer to at least [0031], [0066], and [0068] of Klingen with respect to the wallet application and its usage concerning the purchase information.

Regarding claim 3, it is rejected for substantially the same reasons as claim 2 above (i.e., refer to the citations).

Regarding claim 4, Klingen-Jung-Karthik-Blomquist discloses: The gateway system of claim 1, wherein the gateway server determines whether the transaction approval signal is received from the user device.
Refer to at least [0069] of Klingen with respect to the payment gateway receiving the customer’s assent.

Regarding claim 7, Klingen-Jung-Karthik-Blomquist discloses: The gateway system of claim 1, wherein the target server sends a transaction event data signal to the gateway server when the transaction event information signal is received from the POI device.
Refer to at least [0034]-[0035], [0042], [0044]-[0045], and [0046]-[0047] of Klingen with respect to the POS and merchant computer; sending the transaction information upon determining a purchase identification.

Regarding claim 8, Klingen-Jung-Karthik-Blomquist discloses:  The gateway system of claim 7, wherein the gateway server determines whether the transaction event data signal is received from the target server.
Refer to at least [0063] of Klingen with respect to the payment gateway receiving the transaction information.

Regarding claim 9, Klingen-Jung-Karthik-Blomquist discloses: The gateway system of claim 8, wherein the gateway server comprises a storage containing target predefined identity (TPDI) data of one or more target servers, wherein the transaction event data comprises TPDI data of the target server, and wherein the gateway server determines that the transaction event data signal is received from the target server when the TPDI data of the target server is found in the storage.
Refer to at least [0046], [0057], and [0064] of Klingen with respect to, e.g., a merchant identification number and information identifying the merchant computer; the payment gateway verifying said information as part of the transaction verification. 

Regarding independent claim 10, it is substantially similar to independent claim 1, and is therefore rejected for substantially the same reasons as claim 1 above.

Regarding claims 11-16, they are substantially similar to claims 7-9 and 4-5 above, and are therefore likewise rejected. 



Regarding claim 18, it is rejected for substantially the same reasons as claim 17 above.

Regarding claims 19-20, they are substantially similar to claims 4 and 8 above, and are therefore likewise rejected. 

Regarding claim 23, Klingen-Jung-Karthik-Blomquist discloses: The gateway server of claim 10, wherein in the step of receiving, at the gateway server, the approval signal for the transaction event from the user device, the approval signal includes a near field communication (NFC) signal.
Refer to at least [0125] of Jung with respect to determining whether to proffer a guaranty for a transaction based on information received via NFC signal.
The teachings of Klingen discuss NFC functionality for customer device signaling (i.e., at least [0002]-[0009] of Klingen].  
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Klingen to include approval via NFC because the substitution of one known element for another (i.e., a network or signaling protocol used) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 24, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations concerning the authentication program).



Regarding claims 26-27, they are substantially similar to claim 25, and are therefore likewise rejected.

Regarding claim 28, it is rejected for substantially the same reasons as claim 1 above (e.g., to at least [0031], [0060]-[0061 ], [0064], [0069] of Klingen).

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klingen-Jung-Karthik-Blomquist as applied to claims 1-4, 7-20, and 23-28 above, and further in view of Kinoshita (US 2003/0055792 A1).

Regarding claim 21, Klingen-Jung-Karthik-Blomquist discloses: The gateway system if claim 1, wherein the target server and gateway server are different servers, and the target server receives from the user device predefined identity (PDI) data comprising at least one of: an international mobile subscriber identity (IMSI) number, an integrated circuit card identifier (ICCID), a public key infrastructure (PKI) digital certificate, and a public key of the user device. 
Refer to at least FIG. 2 of Klingen with respect to the payment gateway; the merchant device and merchant application.
Refer to at least FIG. 5B and [0107] of Jung with respect to customer identifying information. 
Klingen-Jung-Karthik-Blomquist does not fully disclose: and the target server sends the PDI data to the gateway server to create an initial user device record in a database. However, Klingen-Jung-Karthik-Blomquist in view of Kinoshita discloses: and the target server sends the PDI data to the gateway server to create an initial user device record in a database.
Refer to at least [0168] of Kinoshita with respect to the payment gateway storing received ID information.
The teachings of Klingen-Jung-Karthik-Blomquist and Kinoshita respectively concern transaction verification between a user and payment gateway, and are considered to be within the same field of endeavor and combinable as such.  
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Klingen-Jung-Karthik-Blomquist to include adding user information to storage because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 22, it is rejected for substantially the same reasons as claims 21 and 22 above (i.e., the citations concerning a plurality of PDI data; creating an initial record).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432